Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Matos on 6/03/2022.

The application has been amended as follows: 
in line 1 of Claims 1-13, delete “Withdrawn” and insert --Canceled--;
in line 18 of Claim 14, delete “said” before “activation” and insert --wherein--;
in line 1 of Claim 26, delete “25” and insert --23--;
in lines 1-2 of Claim 26, delete “said spaced, operative position comprises”;
in line 2 of Claim 26, delete “facing” and insert --face--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the last remaining rejections (i.e. 35 U.S.C. §112(a) and (b) rejections) in the application. While prior art such as Helmolt (6588025) discloses an assembly (10) for a toilet bowl (12, 14, 16) comprising a first housing (38) in spaced relation to the toilet bowl (16) and including a fan assembly (44) (see Figures 1 and 3), a second housing (20) adjacent the toilet bowl (16) and including an inlet (at 28) disposed in fluid communicating relation with an interior of the toilet bowl (see Figure 1), a filter assembly (28) (see Figures 1-2), a conduit (56) extending vertically above said second housing (20) and the toilet bowl (16) in supported attachment to a supportive wall (see Figure 1); wherein said second housing (20) and said inlet (at 28) are disposed in supported attachment (via 18 on toilet bowl 16) above and rearwardly of the toilet bowl (16) and a toilet seat (14) thereon (see Figure 1), wherein a first conduit (36) extends horizontally and vertically downward from said second housing (20) to said first housing (38) to be in fluid communicating relation between interiors of said first and second housing (28, 20) (see Figure 1), wherein the fan assembly (44) being mounted within the first housing (38) in fluid communicating relation with the conduit (56) and disposed to direct fluid flow from said conduit (56) through said interior of said first housing (38) and outwardly from an exterior (i.e. via 36) of said first housing (38) (see Figures 1 and 3), Helmolt (‘025) does not appear to specifically teach that both the filter assembly (28) and the fan assembly (44) are located within the first housing, or that said first housing (38) is disposed vertically above said second housing (20) and the toilet bowl (16) in supported attachment to a supportive wall, or that said second housing (20) and said inlet (at 28) are disposed in supported attachment to a plumbing fixture so as to be located above and rearwardly of the toilet bowl (16) and a toilet seat (14) thereon, or that the conduit extends vertically upward from said second housing (20) to the first housing (38), nor that activation of said fan assembly (44) defining a path of fluid flow extending from the toilet bowl, into said inlet, through said second housing and along said conduit into said first housing and through said filter assembly, to the exterior of said first housing. In addition, while prior art of Groebe (DE 4009162) discloses a first housing (5) that includes both a filter assembly (7) and a fan assembly (9) (see Figure ), wherein said first housing (5) is disposed vertically above a toilet bowl (1) in supported attachment to a plumbing fixture (3, 3a), and a conduit (3a, 3), Groebe (‘162) does not cure shortcomings of Helmolt in that Groebe (‘162) does not specifically teach a second housing and the inlet disposed in supported attachment to a plumbing fixture nor that the first housing (5) is disposed vertically above a second housing and the toilet bowl (1) in supported attachment to a supportive wall, where activation of said fan assembly (9) defining a path of fluid flow extending from the toilet bowl (1), into an inlet (i.e. where 3a opens at 1), through a second housing and along said conduit (3a, 3) into said first housing (5) and through said filter assembly (7), to the exterior (at 10) of said first housing (5). It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly for filtering odors from a commercial toilet bowl comprised of components as set forth in the claims, in particular to provide a second housing and an inlet disposed in supported attachment to a plumbing fixture so as to be located above and rearwardly of the toilet bowl and a first housing, which includes a filter assembly and a fan assembly, disposed vertically above the second housing and the first housing being disposed/in supported attachment to a supportive wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						
							/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799